EXHIBIT 99.4 ATWOOD OCEANICS, INC. AND SUBSIDIARIES UNDAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands) June 30, September 30, ASSETS CURRENT ASSETS: Cash and cash equivalents Accounts receivable, net of an allowance of $0 at June 30, 2010 and $65 at September 30, 2009 Insurance receivable - Income tax receivable Inventories of materials and supplies Deferred tax assets 43 35 Prepaid expenses and deferred costs Total Current Assets NET PROPERTY AND EQUIPMENT LONG TERM ASSETS: Other receivables Deferred costs and other assets LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable Accrued liabilities Income tax payable Deferred credits Total Current Liabilities LONG TERM DEBT LONG TERM LIABILITIES: Deferred income taxes Deferred credits Other COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY: Preferred stock, no par value; 1,000 shares authorized,none outstanding - - Common stock, $1 par value, 90,000 shares authorized with 64,427 and 64,236 issued and outstanding at June 30, 2010 and September 30, 2009, respectively Paid-in capital Retained earnings Total Shareholders' Equity
